United States Court of Appeals
              For The District of Columbia Circuit
                                
                                
                                
No. 00-1334                                  September Term, 2001
                                                                 

                                        Filed On: December 28, 2001
[647886]
Air Transport Association of Canada,
          Petitioner

             v.

Federal Aviation Administration and Jane F. Garvey,
Administrator, Federal Aviation Administration,
          Respondents

__________________________________________
Consolidated with 00-1342, 00-1343, 00-1344,
00-1345, 00-1346, 00-1347, 00-1351, 01-1170,
01-1171, 01-1172, 01-1173, 01-1174, 01-1175,
01-1176, 01-1177



     BEFORE:   Henderson, Tatel, and Garland, Circuit Judges

                            O R D E R

     Upon consideration of the respondents' petition for rehearing, filed August 24,
2001, and the petitioners' response thereto, it is

     ORDERED that the petition for rehearing be granted and the interim final rule
reviewed by the court be remanded without vacatur.  See Fed. R. App. P. Rule 40(a)(4). 
Accordingly, it is
 
     FURTHER ORDERED that the opinion in Air Transport Association of Canada v.
FAA, 254 F.3d 271 (D.C. Cir. 2001), be amended as follows:

             (1) The words "vacate the rule and" be deleted from the opening
     paragraph, 254 F.3d at 274;

        (2) Footnote 7 be deleted in its entirety, 271 F.3d at 278; and 

        (3) The words "vacate the 2000 Rule and" be deleted from the final paragraph,
254 F.3d at 279.  It is

     FURTHER ORDERED that the Clerk be directed to vacate the judgment filed
July 13, 2001, and enter a new judgment in accordance with this order.  It is

     FURTHER ORDERED that the Clerk be directed to issue the mandate herein
seven days after issuance of this order.  See D.C. Cir. Rule 41.

                            Per Curiam

FOR THE COURT:
Mark J. Langer, Clerk

BY:

Deputy Clerk